Oo oe NY DBD UN FSF WY NY KF

N NHN NY NH N NO N WY N LY FY FP FSF KF FY KF FS FS Ff
oOo aD A A BB YB NF SoG Ow NY DH F&F VY NY KF ©

Case 4:19-cv-03864-DMR Document 4 Filed 07/15/19 Page 1 of 2

Your name: MUSE bre.
Address: 6 oO} 47" Street
own Francisco, CA A410F

 

 

 

Phone Number: 6/7? *So 6 4S | Z <
‘ ISR, DISROON,
E-mail Address: emtu Iton Camo |. Com Onn RICT ICT a
SI 2 On CUIRORT
= 4

Pro se Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
Division [check one]: 0 San Francisco [4 Oakland O San Jose C1 Eureka

 

 

 

 

 

 

 

Defendant.

Musey _ tac: Case Number: CAiV-3 864
NOTICE OF VOLUNTARY DISMISSAL OF
Plaintiff, ; [check one]
vs. ) IX THIS ENTIRE CASE
' )
(i 6a S, le LLC CO ONLY DEFENDANT /name]

)
)
)
)
)
)

 

 

 

 

TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL: I am the Plaintiff in this
matter and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)Q@), I voluntarily dismiss:

KL this entire case.

0) only Defendant /name/

 

Such dismissal shall be without prejudice, with each side to bear its own costs and fees.

Date: Jule qm 2019 Sign Name: Ce
Print Name: Chars 5 bgoes £1 to,

NOTICE OF VOLUNTARY DISMISSAL
Case No. [JDC TEMPLATE]

 

 
Oo © JY DH nH F&F WY LY KS

NY MM NY NY NY NY DN DN De se
co ~~ DO tr BR WHO NY KF TO DO Br BA UN FP WY NY KF S&C

 

 

Case 4:19-cv-03864-DMR Document 4 Filed 07/15/19 Page 2 of 2

Justice ~~ Diversity
CENTER

OF THE BAR ASSOCIATION OF EAN FRANCISCO

CERTIFICATE OF SERVICE OF DOCUMENT OTHER THAN COMPLAINT
* You must serve each document you file by sending or delivering to the opposing side. Complete
this form, and include it with the document that you file and serve. *

Megs tie. Gosaile bbe
~ 7

i

 

   

1. Case Name: “eS SS

2. Case Number: C\ 9 - 3B8bY
3. What documents were served? Cat) Co que or SIepo ena br Aah,

Notice of Voluntary Dismissal

4. How was the document served? /check one]

 

Placed in U.S. Mail
4 Hand-delivered
Sent for delivery (e.g., FedEx, UPS)

 

 

 

 

 

 

 

 

Sent by fax (if the other party has agreed to accept service by fax)

5. Who did you send the document to? /Write the full name and contact information for
each person you sent the document. ]

 

Demian oss
Cali OPN ia Coys | Procere
Service (@ ca\cly po +com
pF: 416 -373 ~-Aob6S
6. When were the documents sent? O?/ os [ (9 @ Fi rrU@am

7. Who served the documents? {Whoever puts it into the mail, faxes, delivers or_sends for
delivery should sign, and print their name and address. You can do this yourself.
oo ———,

I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.

Signature: CE —
Name: DneFe Enon fs ton

Address: Gor YI" SAF SFL CA PYF
ee
Gan frantic

CERTIFICATE OF SERVICE junc TEMPLATE Rev. 05/2017]

 

 
